Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 23-44 are allowed. 
The following is an examiner’s statement of reasons for allowance: Closest prior art Scheetz (Patent No. 3,833,014) teaches “A storage tank incorporating integral heating means for storing and maintaining liquid asphalt in a heated condition wherein the volatile constituents thereof tend to vaporize readily, is disclosed as provided with a seal and a charge of inert gas maintained by the seal at low pressure to effectively control vaporization of the asphalt components and prevent their emission from the heated storage tank.”  Additionally, Clements et al. (Patent No. 3,999,668) teaches “an inert gas injection system for a storage bin equipped with a self-sealing intake door and pressure equalizing valves. Inert gas is periodically introduced into the bin by electrically timed control.”  However, neither prior arts alone or in combination teaches “a sensor device including a telemetry module and an adapter element having a gas connector and a medium channel, the sensor device being connectable to the gas connection of the tank by the adapter element, wherein the gas connector of the adapter element is connectable to a protective gas line when the adapter is connected to the gas connection of the tank so that a protective gas is conductible through the gas connector and the medium channel of the adapter element and into the interior of the tank …” as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167.  The examiner can normally be reached on Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AN T NGUYEN/Primary Examiner, Art Unit 2683